Continuation Sheet
Response to Amendment
Amendments to the claims, filed on 8/6/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Keller on 8/15/22.

The application has been amended as follows: 

24. (Currently Amended) The thermoplastic film of claim [[16]]17, wherein the thermoplastic film is formed into a bag.


Reasons for Allowance
Claims 1-11 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closer prior art, MacPherson et al (US 2012/0039550 A1) in view of Chappell et al (US 5,518,801 A), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a thermoplastic film with the unique features and limitations of claim 1. Specifically, but not necessarily limited to a thermoplastic film comprising raised rib-like elements arranged into repeating patterns comprising a first macro pattern and a second micro pattern, wherein second micro patterns are surrounded by first macro patterns; a plurality of web areas positioned about the plurality of non-continuous raised rib- like elements; and wherein the plurality of non-continuous raised rib-like elements and the plurality of web areas are sized and positioned such that, when subjected to an applied load, a stretch profile of the thermoplastic film has a complex shape.
Regarding claims 2-11 and 16, these claims depend directly or indirectly on claim 1.
Regarding claim 17, the closer prior art, MacPherson et al (US 2012/0039550 A1) in view of Chappell et al (US 5,518,801 A), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a thermoplastic film with the unique features and limitations of claim 17. Specifically, but not necessarily limited to a thermoplastic film comprising raised rib-like elements arranged into repeating patterns comprising a first macro pattern and a second micro pattern, wherein second micro patterns are surrounded by first macro patterns; a plurality of web areas positioned about the plurality of non-continuous raised rib- like elements; and wherein the plurality of non-continuous raised rib-like elements and the plurality of web areas are sized and positioned such that, when subjected to an applied and subsequently released load, billows are formed in the thermoplastic film with one or more of heights greater than 3000 micrometers or widths greater than 3000 micrometers.
Regarding claims 18-24, these claims depend directly or indirectly on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783


/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783